3 N.Y.3d 730 (2004)
In the Matter of YVONNE ADAMSON, Appellant,
v.
MARSHAL OF THE CITY OF NEW YORK et al., Respondents.
Court of Appeals of the State of New York.
Submitted August 23, 2004.
Decided October 21, 2004.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the order appealed from does not finally *731 determine the proceeding within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.